Exhibit 10.5

DEVELOPMENT ALLIANCE AGREEMENT

THIS IS A DEVELOPMENT ALLIANCE AGREEMENT (“Agreement”), entered into this 10th
day of March, 2011, by and among KEYWORKS-KEYEXPRESS, LLC (“KeyWorks”), a Nevada
limited liability company having an address at 1016 W. University Ave., Suite
107, Flagstaff, Arizona 86001, THE HILLMAN GROUP, INC. (“Hillman”), a Delaware
corporation having an address at 10590 Hamilton Ave., Cincinnati, Ohio 45231,
and, solely for purposes of Subsection 2.6 (“Additional Agreements”) and
Subsection 3.2 (“By Members”) and SECTION 16 (“GENERAL”) the persons identified
as Members on the signature pages hereto.

RECITALS

A. KeyWorks is in the business of designing and developing technology for use in
key-duplicating kiosk devices, including without limitation do-it-yourself
devices;

B. Hillman is involved in the key duplication business, and owns and markets the
AXXESS Precision Key Duplication System®;

C. Hillman and KeyWorks now wish to work together to enhance Hillman’s key
duplication business pursuant to the terms of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows.

AGREEMENT

1. DEFINITIONS. Capitalized terms used in this Agreement shall have the
following meanings:

“Assigned Items” shall have the meaning assigned to it in Subsection 9.1
(“Assignment”).

“Confidential Information” shall have the meaning assigned to it in SECTION 10
(“CONFIDENTIAL INFORMATION”).

“Copyrights” shall mean, as they exist anywhere in the world, all copyrights and
mask works, including all renewals and extensions thereof, copyright
registrations and applications for registration thereof, and non-registered
copyrights, and all rights therein provided by international treaties or
otherwise, that are owned or held by KeyWorks, the Members or the Primary
Subcontractors and which relate to the design, development, manufacture,
marketing and servicing of Key Machines.

“Development Plan” shall have the meaning assigned to it in Subsection 6.1(A)
(“Traditional Market”).

“Disclosing Party” shall have the meaning assigned to it in SECTION 10
(“CONFIDENTIAL INFORMATION”).



--------------------------------------------------------------------------------

“Effective Date” shall mean the Closing Date as defined in the TagWorks Purchase
Agreement.

“Existing IP” shall have the meaning assigned to it in Subsection 2.2
(“Assignment by KeyWorks”).

“FastKey” shall mean Hillman’s self-serve key-cutting product as exists as of
the Effective Date, or as modified during the Term, but not to include any
modifications, enhancements, updates or changes that include any Existing IP or
any of the work or Intellectual Property carried out or created in whole or in
part by KeyWorks, the Members or the Primary Subcontractors under this
Agreement.

“Fee” shall mean any amounts payable to KeyWorks pursuant to this Agreement.

“Hillman Board” shall have the meaning assigned to it in Subsection 4.2
(“ITAB”).

“Intellectual Property” shall mean, in any and all jurisdictions throughout the
world: (a) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations in part, revisions, extensions, and reexaminations
thereof; (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, brand names, designs, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof, whether registered or unregistered, and all registrations and
applications for registration thereof, and all goodwill associated therewith;
(c) all copyrightable works, all copyrights, including all applications,
registrations, renewals and extensions in connection therewith; (d) all mask
works and all applications, registrations, and renewals in connection therewith;
(e) all trade secrets, and, to the extent confidential, know-how, inventions,
processes, procedures, customer lists and personally-identifiable information,
databases, confidential business information, ideas, research and development,
formulae, notes, technical data, designs, drawings, specifications, supplier
lists; pricing and cost information, business and marketing plans and proposals
and other confidential proprietary information and rights (whether or not
patentable or subject to copyright, mask work, or trade secret protection);
(f) all computer programs, whether in source code or object code form, all data,
database specifications, designs and compilations, and all documentation
relating to any of the foregoing; (g) all domain names (including any sub-domain
names), internet addresses and other computer user identifiers and any
proprietary rights in and to sites on the world wide web, including proprietary
rights in and to any text, graphics, audio and video files and html or other
code incorporated in such sites; (h) all advertising and promotional materials;
and (i) all other proprietary rights substantially similar to the foregoing.

“ITAB” shall have the meaning assigned to it in Subsection 4.2 (“ITAB”).

“Key” shall mean any key or key/sleeve unit that is cut with a Key Machine,
including without limitation any Self-Serve Kiosk or any Non-Traditional
Machine.

“Key Machines” shall mean key-duplicating kiosk devices, including without
limitation Self-Serve Kiosks and Non-Traditional Machines.



--------------------------------------------------------------------------------

“Knowledge” means, when used with respect to KeyWorks, the actual knowledge of
the Members.

“Members” shall mean George Hagen, Mark Yeary, Michael Mueller, Richard
McWilliams, Robert Semple and Kenneth Booth, Esq., who directly or indirectly
hold membership interests in KeyWorks and such additional members of KeyWorks as
shall from time to time exist.

“Minimum Fee” shall have the meaning assigned to it in Subsection 11.1(A)
(“Minimum Fee”).

“Non-Traditional Machine” shall have the meaning assigned to it in Subsection
7.1(A) (“Non-Traditional Market”).

“Non-Traditional Market” shall mean non-traditional key-duplicating retail
stores, such as Target, professional sports outlets, university bookstores and
retail stores that once provided key-duplication services and have discontinued
such service such as Things Remembered.

“Noncompetition Agreement” means a noncompetition agreement substantially in the
form attached hereto as EXHIBIT A (“NONCOMPETITION AGREEMENT”).

“NPDC” shall have the meaning assigned to it in Subsection 4.3 (“NPDC”).

“Patents” shall mean those pending U.S. provisional patent applications
described as such in EXHIBIT B (“ASSIGNED ITEMS”) and all patents that may issue
thereon.

“Primary Subcontractors” shall mean Ryan Hamblin and Carl Ito.

“Receiving Party” shall have the meaning assigned to it in SECTION 10
(“CONFIDENTIAL INFORMATION”).

“Self-Serve Kiosk” shall have the meaning assigned to it in Subsection 6.1
(“Development of Self-Serve Kiosk”).

“Specifications” shall have the meaning assigned to it in Subsection 6.1(A)
(“Traditional Market”).

“Strategy Session” shall have the meaning assigned to it in Subsection 5.2(A)
(“First Strategy Session”).

“TagWorks” shall mean TAGWORKS, L.L.C., an Arizona limited liability company.

“TagWorks Purchase Agreement” shall mean that certain Membership Interest
Purchase Agreement, dated as of the date hereof, by and among Hillman, TagWorks,
George L. Hagen, in his capacity as representative, and the sellers named
therein.

“Term” shall have the meaning assigned to it in SECTION 15 (“TERM AND
TERMINATION”).



--------------------------------------------------------------------------------

“Trade Secrets” shall mean certain non-public trade secret information known by
KeyWorks, the Members and the Primary Subcontractors regarding the design,
development, manufacture, marketing and servicing of Key Machines, including the
information described in Exhibit B (“ASSIGNED ITEMS”)

“Trademarks” shall mean those pending U.S. trademark applications described as
such in EXHIBIT B (“ASSIGNED ITEMS”) and all trademark registrations that may
issue thereon, and all associated common law rights and all associated goodwill.

“Traditional Market” shall mean any or all of those entities described as such
in EXHIBIT C (“TRADITIONAL MARKET”).

“Traditional Market Additional Fees” shall mean Hillman’s price increases
following the Effective Date of keys or key/sleeve units that are cut with a
key-duplicating kiosk device created using the Existing IP or any of the work or
Intellectual Property carried out or created in whole or in part by KeyWorks,
the Members or the Primary Subcontractors under this Agreement, including
without limitation Self-Serve Kiosks and Non-Traditional Machines; provided,
that “Traditional Market Additional Fees” shall not include any price increases
related to increases in cost of goods (other than the roll-out of sleeved keys)
and servicing costs, including without limitation the pass-through of commodity
inflation.

2. INTELLECTUAL PROPERTY AND ASSIGNMENT.

2.1 Ownership. The parties hereby acknowledge that:

A. KeyWorks owns the Patents, the Trademarks, the Copyrights and the Trade
Secrets; and

B. The Patents, the Trademarks, the Copyrights and the Trade Secrets were
developed by KeyWorks at an expense of approximately one million dollars
($1,000,000).

C. Hillman owns FastKey, and notwithstanding anything to the contrary herein,
including in SECTION 11 (“FEES AND PAYMENT”), in no event shall any amount be
owed or paid to KeyWorks, the Members or any Primary Subcontractor with respect
to any FastKey products or any keys cut with FastKey.

2.2 Assignment by KeyWorks. Upon the Effective Date and in consideration for the
timely payment of Fees and other consideration, KeyWorks hereby irrevocably
assigns to Hillman all its right, title and interest in and to the Patents, the
Trademarks, the Copyrights and the Trade Secrets (collectively, the “Existing
IP”). KeyWorks shall withdraw its intent-to-use Trademark applications if and
when so directed by Hillman, in order to enable Hillman to file its own
applications on the Trademarks.

2.3 Assignment by Members and Primary Subcontractors. Upon the Effective Date,
KeyWorks shall ensure that each Member and each Primary Subcontractor shall
irrevocably assign to Hillman his right, title and interest in and to the
Existing IP pursuant to an



--------------------------------------------------------------------------------

assignment agreement in form and substance mutually satisfactory to Hillman and
KeyWorks, which shall be no less favorable to Hillman than the terms of the
assignments to Hillman by KeyWorks pursuant to this Agreement.

2.4 Documentation. KeyWorks hereby agrees, and shall ensure that each Member and
Primary Subcontractor so agrees, to sign all documents and take all steps at
Hillman’s expense as may be reasonably necessary to document the foregoing
assignments. KeyWorks hereby grants, and shall ensure that each Member and each
Primary Subcontractor shall grant, to Hillman a power of attorney, coupled with
an interest, to execute any and all documents on their behalf and in their name
for the purposes of carrying out the terms of the assignment contemplated by
this SECTION 2 (“INTELLECTUAL PROPERTY AND ASSIGNMENT”), to take any and all
appropriate actions and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of the assignment
contemplated by this SECTION 2 (“INTELLECTUAL PROPERTY AND ASSIGNMENT”). With
respect to any of the Existing IP, that, for any reason, is deemed not to
qualify as works made for hire or are deemed not to be effectively assigned to
Hillman hereunder, KeyWorks hereby grants, and shall ensure that each Member and
each Primary Subcontractor shall grant, to Hillman a perpetual, worldwide,
irrevocable, royalty-free, fully paid-up, exclusive license to use for any and
all purposes and in any manner any such Existing IP.

2.5 Intellectual Property Expense. The parties hereby acknowledge that as part
of the approximately one million dollar ($1,000,000) expense incurred by
KeyWorks as described in Subsection 2.1(B) included certain legal fees and costs
in the preparation and prosecution of the applications for the Patents and
Trademarks. KeyWorks agrees that it shall be solely responsible for and shall
pay the first fifty thousand dollars ($50,000) in attorneys’ fees and costs in
the prosecution of applications for the Patents and Trademarks after the
Effective Date to KeyWorks’ counsel, Kenneth Booth, Esq. of Booth Udall, LLP, or
such other counsel as Hillman and KeyWorks shall jointly select. Hillman agrees
that all such fees and costs in excess of fifty thousand dollars ($50,000) shall
be borne solely by Hillman.

2.6 Additional Agreements. The Members hereby agree as follows:

A. The Members shall capitalize KeyWorks properly in order for KeyWorks to
perform its obligations under this Agreement. In furtherance of, and without
limiting the foregoing, following the Effective Date, the Members shall
contribute at least $1,000,000 in the aggregate to KeyWorks no later than ten
(10) days after the Effective Date. KeyWorks hereby agrees to expend such
capital in a commercially reasonable manner in order to perform its obligations
under this Agreement and to facilitate effective development activities and
cooperation between the parties.

B. From the date hereof and through the Effective Date, KeyWorks shall not,
without the prior written consent of Hillman (such consent not to be
unreasonably withheld, delayed or conditioned), take or agree to take, or cause
any of the Members to take or agree to take, any action that would reasonably be
expected to delay or prevent the consummation of the



--------------------------------------------------------------------------------

transactions contemplated by this Agreement or hinder the ability of the Members
or KeyWorks to perform hereunder.

3. NONCOMPETITION.

3.1 By KeyWorks. In connection with the Fees payable hereunder, including the
Minimum Fee, upon the Effective Date, KeyWorks hereby agrees that during the
Term and during all periods during which Hillman or its affiliates are paying
Fees that it shall not compete directly or indirectly with Hillman in the
design, development, duplication, manufacture or marketing of: (a) keys and
key-duplicating machines; (b) engraving devices or services; (c) tags;
(d) letters, numbers or signs; or (e) fasteners. The parties hereto agree that
the provisions of this Subsection 3.1 (“By KeyWorks”) are an integral part of
this Agreement and that neither party would be entering into this Agreement
without the provisions of this Subsection 3.1 (“By KeyWorks”).

3.2 By Members. In connection with the Fees payable hereunder, including the
Minimum Fee, upon the Effective Date, each Member shall deliver to Hillman a
Noncompetition Agreement signed by each such Member. The parties hereto agree
that the provisions of this Subsection 3.2 (“By Members”) are an integral part
of this Agreement and that neither party would be entering into this Agreement
without the provisions of this Subsection 3.2 (“By Members”).

3.3 By Primary Subcontractors. In connection with the Fees payable hereunder,
including the Minimum Fee, upon the Effective Date, KeyWorks shall deliver to
Hillman Noncompetition Agreements signed by the Primary Subcontractors. The
parties hereto agree that the provisions of this Subsection 3.3 (“By Primary
Subcontractors”) are an integral part of this Agreement and that neither party
would be entering into this Agreement without the provisions of this Subsection
3.3 (“By Primary Subcontractors”).

3.4 By Future Members. In connection with the Fees payable hereunder, including
the Minimum Fee, from time to time during the Term and during all periods during
which Hillman or its affiliates are paying Fees, KeyWorks shall deliver to
Hillman Noncompetition Agreements signed by any new Members, which execution
shall be a condition to the admission of such person as a member of KeyWorks.
The parties hereto agree that the provisions of this Subsection 3.4 (“By Future
Members”) are an integral part of this Agreement and that neither party would be
entering into this Agreement without the provisions of this Subsection 3.4 (“By
Future Members”).

3.5 Enforcement. The parties understand and agree that the enforcement of all
agreements described in this SECTION 3 (“NONCOMPETITION”) shall be the
responsibility of Hillman; provided, however, that KeyWorks shall cooperate
reasonably with Hillman in such regard, at Hillman’s expense.

4. OBJECTIVES AND ORGANIZATION.



--------------------------------------------------------------------------------

4.1 Objectives. The parties understand and agree that it is an objective of this
Agreement for the parties to collaborate in the development of innovative and
new Key Machine technologies for the Traditional Market and the Non-Traditional
Market.

4.2 ITAB.

A. Responsibilities. In order to better reach the objectives described in
Subsection 4.1 (“Objectives”), the parties hereby establish an “Innovation and
Technology Advisory Board” (“ITAB”) which shall have the power to: (a) approve
or disapprove the development “roadmap” for Key Machines; (b) approve or
disapprove of the development of potential Key Machines or Key Machines
features; (c) approve or disapprove of budgets, schedules and financial matters
for Key Machines; (d) approve or disapprove third party agreements and
relationships regarding Key Machines; and (e) approve or disapprove marketing
and support plans for Key Machines. The ITAB shall confer and meet regularly, in
person, by telephone or video conference, as may be agreed to from time to time
by the parties. The ITAB shall report to the board of directors of Hillman (the
“Hillman Board”). Each party shall be free to replace any of its members of the
ITAB upon reasonable notice to the other party after the earlier of:
(A) completion of the alpha version of the Self-Serve Kiosk and beta version of
the Non-Traditional Machine; or (B) thirty-six (36) months from the Effective
Date.

B. Membership. The members of the ITAB shall be reasonably determined by Hillman
from time to time. The initial members of the ITAB shall be as follows:

1. Mick Hillman (Hillman)

2. Dave Jones (Hillman)

3. Bob Caulk (Hillman)

4. Jim Waters (Hillman)

5. Maurice Andrien (Hillman)

6. George Hagen (KeyWorks)

4.3 NPDC.

A. Responsibilities. In order to assist and make recommendations to the ITAB,
the parties hereby establish a “New Product Development Committee” (“NPDC”)
which shall report to the ITAB, and which shall have the power to: (a) propose
to the ITAB the development “roadmap” for Key Machines; (b) propose to the ITAB
the development of potential Key Machines or Key Machine features; (c) propose
to the ITAB budgets, schedules and financial matters for Key Machines;
(d) propose to the ITAB third party agreements and relationships regarding Key
Machines; and (e) propose to the ITAB marketing and support plans for Key
Machines. The NPDC shall confer and meet regularly, in person, by telephone or
video conference, as may be agreed to from time to time by the parties. Each
party shall be free to



--------------------------------------------------------------------------------

replace any of its members of the NPDC upon reasonable notice to the other party
after the earlier of: (A) completion of the alpha version of the Self-Serve
Kiosk and beta version of the Non-Traditional Machine; or (B) thirty-six
(36) months from the Effective Date.

B. Membership. The members of the NPDC shall be reasonably determined by Hillman
from time to time. The initial members of the NPDC shall be as follows:

1. Scott Basham (Hillman)

2. Jim McGrane (Hillman)

3. Rob Lackman (Hillman)

4. Terry Rowe (Hillman)

5. Chip Church (Hillman)

6. Dan Smercina (Hillman)

7. George Hagen (KeyWorks)

8. Mike Mueller (KeyWorks)

9. Mark Yeary (KeyWorks)

5. STRATEGY SESSIONS.

5.1 Process. The ITAB and the NPDC shall operate under a formal innovation and
new product development process as agreed to by the parties and directed towards
Key Machines, and which shall consider, without limitation: (a) initial
feasibility research and project authorization; (b) intellectual property and
market analysis; (c) proof of concept; (d) pilot testing; and (e) new product
launch. The duties and procedures of the ITAB and the NPDC may be modified from
time to time in the ordinary course of business by the Hillman Board.

5.2 Purpose of Strategy Sessions.

A. First Strategy Session. The parties shall use their best efforts to ensure
that the ITAB, the NPDC and other critical members of the Hillman and KeyWorks
teams shall engage in a first strategy planning session (the “Strategy Session”)
to take place within thirty (30) days of the Effective Date. Such Strategy
Sessions shall take place in the Phoenix, Arizona, metropolitan area, and shall
be facilitated by an outside new products development group to be agreed to by
the parties. The cost of such facilitator (which shall not exceed thirty
thousand dollars ($30,000)) shall be shared equally by the parties. The Strategy
Session shall focus on a “Stage Gate” or equivalent development process for the
Self-Serve Kiosk. The objectives of the Strategy Session shall include:
(i) establishing specific development goals; (ii) setting return on investment
objectives; and (iii) setting key performance indicators.



--------------------------------------------------------------------------------

B. Additional Strategy Sessions. The parties may agree from time to time upon
additional Strategy Sessions for the Non-Traditional Machine and other
development efforts in the future.

6. SELF-SERVE KIOSK.

6.1 Development of Self-Serve Kiosk.

A. Traditional Market.

1. Status. The parties understand and agree that the initial focus of the
development process for the Self-Serve Kiosk shall be to integrate facilitating
technology to cut the best-selling Keys; provided, however, that it is the
intention of the parties that such technology will allow for easy expansion to
include additional Keys for use with the Self-Serve Kiosk.

2. Development Planning Process. Subject to successful completion of the first
Strategy Session, the parties shall establish and agree to in writing to a
development plan (the “Development Plan”) for the first Key Machine which shall
be developed by the parties for the Traditional Market (the “Self-Serve Kiosk”).
The specifications and features (“Specifications”) thereof shall be subject to
approval by the ITAB and the NPDC, and provided further that such Specifications
shall first be provided to and approved by one (1) or more specific potential
customers.

B. Development. All Intellectual Property developed by KeyWorks, its employees
and independent contractors, the Members and the Primary Subcontractors in the
development of the Self-Serve Kiosk shall be subject to SECTION 9 (“INTELLECTUAL
PROPERTY RIGHTS”).

C. Timing and Cost. The timing and cost of the development work to be carried
out for the Self-Serve Kiosk pursuant to the Development Plan shall be subject
to the “Stage Gating” procedure described in Subsection 5.2(A) (“First Strategy
Session”) and approved by the ITAB:

1. Alpha Version. Once the Development Plan for the Self-Serve Kiosk has been
approved by the ITAB, the parties shall use their best efforts to complete
development of an alpha-test version of the Self-Serve Kiosk within one hundred
and eighty (180) days from such approval. Subject to the timely payment by
Hillman of Fees, the cost of development of such alpha version shall be the
responsibility of KeyWorks.

2. Later Versions. The parties hereby acknowledge that timely completion of
other versions of the Self-Serve Kiosk, including without limitation beta test
and commercial versions, shall depend in whole or in part on the decisions of
corresponding customers. Where the alpha-test version of the Self-Serve Kiosk is
approved by a corresponding customer, however, and where the ITAB and the NPDC
have approved a pilot beta-test version, then KeyWorks shall provide the
management and supervision to build, monitor and improve



--------------------------------------------------------------------------------

such beta-test version of the Self-Serve Kiosk. In such case, Hillman shall
provide all necessary materials and personnel to build such beta version and
shall be responsible for all associated costs.

3. Manufacturer. KeyWorks shall, and shall ensure that each Member shall, be
available to assist Hillman in devising a manufacturing strategy for Key
Machines. It is further the expectation of the parties that Cline Labs Inc.
shall be engaged as an engineering resource and potentially a manufacturing
contractor.

6.2 Contributions. The parties understand and agree that each shall provide or
license without charge all necessary hardware, software and Intellectual
Property as is reasonably necessary or desirable to complete development of the
Self-Serve Kiosk pursuant to the Development Plan.

7. Non-Traditional Machine.

7.1 Non-Traditional Machine.

A. Non-Traditional Market. Where the parties have agreed that reasonably
sufficient progress has been made in the development and rollout of the
Self-Serve Kiosk as described in SECTION 6 (“SELF-SERVE KIOSK”), then in such
case the parties shall thereupon design and develop a Key Machine for the
Non-Traditional Market (the “Non-Traditional Machine”), but that the
Specifications thereof shall be subject to approval by the ITAB and the NPDC,
and provided further that such Specifications shall first be provided to and
approved by one (1) or more specific potential customers. The parties understand
and agree that all development costs and expenses of such Non-Traditional
Machines (including no more than one (1) alpha unit and between five (5) and ten
(10) beta units) shall be paid by KeyWorks.

B. Development. All Intellectual Property developed by KeyWorks, its employees
and independent contractors, the Members and the Primary Subcontractors in the
development of such Non-Traditional Machine shall be subject to SECTION 9
(“INTELLECTUAL PROPERTY RIGHTS”).

7.2 Contributions. The parties understand and agree that each shall provide or
license without charge all necessary hardware, software and intellectual
property as is reasonably necessary or desirable to complete development of the
Non-Traditional Machine pursuant to its Development Plan.

8. MARKETING.

8.1 Traditional Market Accounts. Hillman shall be primarily responsible for
marketing the Self-Serve Kiosk in the Traditional Market, but that KeyWorks
shall reasonably assist with pilot testing and similar matters.

8.2 Non-Traditional Market Accounts. The parties shall coordinate efforts for
marketing the Non-Traditional Machine in the Non-Traditional Market.



--------------------------------------------------------------------------------

8.3 Expenses. After the Effective Date, Hillman shall ensure that TagWorks shall
agree to allow KeyWorks to continue to occupy its current office space at
TagWorks’ facility in Tempe, Arizona, without charge until such time as TagWorks
shall terminate such right on no less than six (6) months’ written notice to
KeyWorks. Otherwise, each party shall bear its own office and administrative
costs.

8.4 Services. Prior to first sale of any Key Machines, the parties shall agree
to a service plan to service such Key Machines in the field, and KeyWorks shall
provide reasonable job training instructions and knowledge transfer to
facilitate completion of such plan.

9. INTELLECTUAL PROPERTY RIGHTS.

9.1 Assignment. In consideration of Hillman’s performance hereunder, KeyWorks
hereby agrees, and shall ensure that each Member and each Primary Subcontractor
shall agree, to disclose promptly and in writing and to irrevocably assign to
Hillman all right, title and interest in and to all the following (the “Assigned
Items”): (a) all Intellectual Property made, conceived, developed or reduced to
practice by KeyWorks and its employees and independent contractors, or any such
Member or Primary Subcontractor during the Term with respect to Keys or Key
Machines; and (b) all information developed or learned by KeyWorks, or any such
Member or Primary Subcontractor during the Term, regarding research,
development, new products, marketing and selling Keys or Key Machines.

9.2 Continuing Assurances. KeyWorks hereby agrees, and shall ensure that each
Member and each Primary Subcontractor shall agree, to cooperate with Hillman or
its designees, both during and after the Term of this Agreement, in the
procurement and maintenance of Hillman’s rights described in Subsection 9.1
(“Assignment”), and to execute, when requested, any other documents reasonably
necessary to document the corresponding assignments of the Assigned Items.
KeyWorks hereby grants, and shall ensure that each Member and each Primary
Subcontractor agrees to grant, to Hillman a power of attorney, coupled with an
interest, to execute any and all documents on their behalf and in their name for
the purposes of carrying out the terms of the assignment contemplated by this
SECTION 9 (“INTELLECTUAL PROPERTY RIGHTS”), to take any and all appropriate
actions and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of the assignment contemplated
by this SECTION 9 (“INTELLECTUAL PROPERTY RIGHTS”). With respect to any of the
Assigned Items, that, for any reason, are deemed not to qualify as works made
for hire or are deemed not to be effectively assigned to Hillman hereunder,
KeyWorks hereby grants, and shall ensure that each Member and each Primary
Subcontractor agrees to grant, to Hillman a perpetual, worldwide, irrevocable,
royalty-free, fully paid-up, exclusive license to use for any and all purposes
and in any manner any such Assigned Items.

10. CONFIDENTIAL INFORMATION.

10.1 Protection. Each party (the “Disclosing Party”) may from time to time
during the Term disclose to the other party (the “Receiving Party”) certain
non-public information regarding the Disclosing Party’s business, including
technical, marketing, financial, personnel,



--------------------------------------------------------------------------------

planning and other information (“Confidential Information”). The term
“Confidential Information” expressly includes the Trade Secrets and the work or
Intellectual Property carried out or created in whole or in part by KeyWorks,
the Members or the Primary Subcontractors under this Agreement.

10.2 Confidential Nature of Terms of Agreement. Each party agrees not to
disclose the terms of this Agreement to any third party except as required by
law, stock listing rules or regulatory authority, in order to enforce such
party’s rights hereunder, or under obligation of confidence to employees,
shareholders, advisors, attorneys, accountants or investment professionals.

10.3 Protection of Confidential Information. The Receiving Party shall not
disclose the Confidential Information of the Disclosing Party, and shall not use
the Confidential Information of the Disclosing Party for any purpose not
expressly permitted by this Agreement. The Receiving Party shall limit the
disclosure of the Confidential Information of the Disclosing Party to the
employees, shareholders or agents of the Receiving Party who have a need to know
such Confidential Information for purposes of this Agreement, and who are, with
respect to the Confidential Information of the Disclosing Party, bound by
confidentiality terms no less restrictive than those contained herein. The
Receiving Party shall provide copies of such written agreements to the
Disclosing Party upon request; provided, however, that such agreement copies
shall themselves be deemed the Confidential Information of the Receiving Party.

10.4 Exceptions. Notwithstanding anything herein to the contrary, Confidential
Information shall not be deemed to include any information which: (a) was
already lawfully known to the Receiving Party without obligation of confidence
at the time of disclosure by the Disclosing Party as reflected in the written
records of the Receiving Party (other than Trade Secrets or the work or
Intellectual Property carried out or created in whole or in part by KeyWorks,
the Members or the Primary Subcontractors under this Agreement); (b) was or
becomes lawfully known to the general public without breach of this Agreement;
(c) is independently developed by the Receiving Party without access to, or use
of, the Confidential Information; (d) is approved in writing by the Disclosing
Party for disclosure by the Receiving Party; (e) is required to be disclosed in
order for the Receiving Party to enforce its rights under this Agreement; or
(f) is required to be disclosed by law or by the order of a court or similar
judicial or administrative body; provided, however, that the Receiving Party
shall notify the Disclosing Party of such requirement, and shall cooperate
reasonably with the Disclosing Party, at the Disclosing Party’s expense, in the
obtaining of a protective or similar order with respect thereto.

10.5 Return of Confidential Information. The Receiving Party shall return to the
Disclosing Party, destroy or erase all Confidential Information of the
Disclosing Party in tangible form upon the expiration or termination of this
Agreement, whichever comes first, and in both cases, the Receiving Party shall
at the Disclosing Party’s request certify in writing that it has done so.

11. FEES AND PAYMENT.



--------------------------------------------------------------------------------

11.1 Fees. Hillman shall pay certain Fees to KeyWorks as follows:

A. Minimum Fee. Subject to Subsection 15.4 (“Effect”), Hillman shall pay a
minimum Fee (“Minimum Fee”) of five hundred thousand dollars ($500,000) per
annual period commencing on the Effective Date (paid monthly in equal
installments) for ten (10) years from the Effective Date of this Agreement.
Except as provided in Subsection 15.4 (“Effect”), the parties understand and
agree that such obligation shall survive for the full ten (10) year period,
regardless of any expiration or termination of this Agreement. The parties
further understand and agree that the Minimum Fee is not cumulative, and any
actual Fees offset against it that exceed the Minimum Fee shall not be “rolled
over” into any subsequent month or year. The Minimum Fee shall be offset by any
amounts paid under Subsection 11.1(B) (“Fee Calculation”) hereunder.

B. Fee Calculation. Subject to Subsection 11.1(A) (“Minimum Fee”) and Subsection
15.4 (“Effect”), the Fee shall be calculated as follows:

1. Traditional Market. For all activities in the Traditional Market, the Fee
shall be:

 

  (a) One cent ($.01) for sales by Hillman of each key unit that is cut with a
key-duplicating kiosk device created using the Existing IP or any of the work or
Intellectual Property carried out or created in whole or in part by KeyWorks,
the Members or the Primary Subcontractors under this Agreement, including
without limitation any Self-Serve Kiosk or any Non-Traditional Machine; and

 

  (b) Twenty-five percent (25%) of the Traditional Market Additional Fees.

2. Non-Traditional Market. For all activities in the Non-Traditional Market, the
Fee shall be ten percent (10%) of all wholesale amounts owed or paid for keys or
key/sleeve units that are cut with a key-duplicating kiosk device created using
the Existing IP or any of the work or Intellectual Property carried out or
created in whole or in part by KeyWorks, the Members or the Primary
Subcontractors under this Agreement, including without limitation any Self-Serve
Kiosk or any Non-Traditional Machine.

11.2 Payment. Hillman shall pay all Fees for the full Term of this Agreement,
but, subject to Section 15.4 (“Effect”), Minimum Fees shall apply only for the
first ten (10) years of the Term as described in Subsection 11.1(A) (“Minimum
Fee”). All Fees (including without limitation Minimum Fees) shall be paid on a
monthly basis, fifteen (15) days in arrears, and all such Fee payments shall be
accompanied by written documentation reasonably sufficient to explain the amount
and calculation of such Fees. Any late payment of Fees shall bear interest at a
rate of one and one-half percent (1.5%) for each month or partial month, or the
highest rate allowed by law, whichever is lower. Any failure to pay Fees timely
may also be deemed a material breach of this Agreement.



--------------------------------------------------------------------------------

11.3 Other Keys. There shall be no Fee owed or paid on sales of any key (other
than as provided in Subsection 11.1(B)(1) (“Traditional Market”) and Subsection
11.1(B)(2) (“Non-Traditional Market”)), including without limitation any keys
processed through the AXXESS system currently sold by Hillman or FastKey.

11.4 Audit. Hillman shall maintain complete, clear and accurate books and
records describing: (a) all sales of Key Machines and Keys and any other keys
subject to this Agreement; and (b) amounts owed or paid to KeyWorks with respect
thereto. KeyWorks shall have the right to conduct an audit of all such books and
records (through an independent third party auditor selected by KeyWorks), and
to obtain true and correct photocopies thereof, during regular business hours at
Hillman’s offices and in such a manner as not to interfere unreasonably with
Hillman’s normal business activities. In no event shall such audits be conducted
hereunder more frequently than once every twelve (12) calendar months. If any
such audit shall have been determined to have resulted in an underpayment of
Fees hereunder, Hillman shall promptly pay KeyWorks such underpaid amount,
together with interest thereon at a rate of one and one-half percent (1.5%) per
month or partial month during which each such amount was owed and unpaid, or the
highest rate allowed by law, whichever is lower. If the amount of such
underpayment exceeds seven and one half percent (7.5%) of amounts otherwise
paid, then Hillman shall also immediately reimburse KeyWorks for KeyWorks’
expenses associated with such audit. This Subsection 11.4 (“Audit”) shall
survive the expiration or termination of this Agreement.

12. RELATIONSHIP. KeyWorks’ relationship with Hillman shall be that of an
independent contractor and nothing in this Agreement shall be construed to
create a partnership, joint venture, or employer-employee relationship. Neither
KeyWorks nor Hillman is an agent of the other and neither is authorized to make
any representation, contract or commitment on behalf of the other. KeyWorks, the
Members and Primary Subcontractors shall not be entitled to any of the benefits
which Hillman may make available to its employees, such as group insurance,
profit-sharing or retirement benefits. KeyWorks shall be solely responsible for
all tax returns and payments required to be filed with or made to any federal,
state or local tax authority with respect to performance of services and receipt
of fees under this Agreement. Hillman shall not withhold or make payments for
Social Security, or any unemployment, disability or worker’s compensation
insurance on KeyWorks, the Members or Primary Subcontractors behalf.

13. REPRESENTATIONS AND WARRANTIES.

13.1 By KeyWorks. KeyWorks hereby represents and warrants that as of the date
hereof and during the Term of this Agreement and thereafter: (a) the Existing IP
and the Assigned Items as delivered by KeyWorks and each Member shall be
original works of KeyWorks, the Members, and/or the Primary Subcontractors, as
applicable; (b) all right, title and interest in the Existing IP and the
Assigned Items is owned by KeyWorks and/or the Members and shall not be subject
to any restrictions or to any mortgages, liens, pledges, security interests,
encumbrances or encroachments; (c) neither KeyWorks nor any Member or Primary
Subcontractor has granted or shall grant, directly or indirectly, any rights or
interests whatsoever in the Existing IP and the Assigned Items to third parties;
(d) KeyWorks has taken all reasonable



--------------------------------------------------------------------------------

actions to maintain and protect each item of Existing IP; (e) the Existing IP is
all of the Intellectual Property related to Keys and Key Machines that KeyWorks,
the Members and/or the Primary Subcontractors have any right, title and interest
in and to; (f) to the Knowledge of KeyWorks, use of the Existing IP as
contemplated under this Agreement does not infringe or otherwise violate any
Intellectual Property or other proprietary rights of any person, to the
Knowledge of KeyWorks, there is no action pending or threatened alleging any
infringement or violation or challenging KeyWorks’ or any of the Members’ rights
in or to any Existing IP and, to the Knowledge of KeyWorks, there is no existing
fact or circumstance that would be reasonably expected to give rise to any such
action; (g) to the Knowledge of KeyWorks, no person is infringing or otherwise
violating any Existing IP; (h) each present or past employee or contractor of
KeyWorks who developed any Existing IP has executed a valid and enforceable
contract with KeyWorks that conveys to KeyWorks any and all right, title and
interest in and to all Intellectual Property developed by such person in
connection with such person’s employment or engagement by KeyWorks and true and
correct copies of such agreements are included in EXHIBIT D (“DEVELOPMENT
AGREEMENTS”) hereto; (i) KeyWorks and each Member have full right and power to
enter into and perform this Agreement without the consent of, or any notice to,
any third party; (j) the execution, delivery and performance of this Agreement
by KeyWorks and each Member does not conflict with or result in the breach of
any agreement to which KeyWorks or any Member is bound or result in the loss of
any rights in and to the Existing IP (other than pursuant to the assignment of
the Existing IP to Hillman as provided in this Agreement); (l) all right, title
and interest in and to the Existing IP and any Intellectual Property developed
pursuant to this Agreement can be freely assigned and licensed without the
consent of any third party; and (m) KeyWorks and each Member shall take all
reasonable precautions to prevent injury to any persons (including employees of
Hillman) or damage to property (including Hillman’s property).

13.2 By Hillman. Hillman hereby represents and warrants as of the date hereof
and during the Term of this Agreement and thereafter that: (a) Hillman has full
right and power to enter into and perform this Agreement without the consent of,
or any notice to, any third party; and (b) Hillman shall take all necessary
precautions to prevent injury to any persons (including employees of KeyWorks)
or damage to property (including Hillman’s property).

13.3 Disclaimer. OTHER THAN AS STATED IN THIS SECTION 13 (“REPRESENTATIONS AND
WARRANTIES”) ALL GOODS AND SERVICES UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS
IS” BASIS, AND NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER PARTY OR ANY
THIRD PARTY. EACH PARTY HEREBY DISCLAIMS ALL SUCH OTHER WARRANTIES, EXPRESS,
IMPLIED, STATUTORY, ARISING FROM CUSTOM OR TRADE OR OTHERWISE AND INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

14. LIMITATION OF LIABILITY. OTHER THAN FOR DAMAGES ARISING FROM A BREACH OF
SECTION 10 (“CONFIDENTIAL INFORMATION”) OR OF SECTION 3 (“NONCOMPETITION”), IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE



--------------------------------------------------------------------------------

OTHER PARTY OR ANY THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
SIMILAR DAMAGES (INCLUDING LOST PROFITS), REGARDLESS OF HOW ARISING AND
REGARDLESS OF WHETHER NOTIFIED BEFOREHAND OF THE POSSIBILITY OF SUCH DAMAGES.

15. TERM AND TERMINATION.

15.1 Termination. The term of this Agreement (“Term”) shall continue for
seventeen (17) years from the Effective Date, unless earlier terminated by
either party as hereinafter provided.

15.2 Material Breach. Either party may terminate this Agreement at any time upon
delivery of written notice for the material breach hereof by the other party
which breach has remained uncured for a period of thirty (30) days after the
date of written notice thereof.

15.3 Termination Before Effective Date. In the event the TagWorks Purchase
Agreement is terminated pursuant to its terms prior to the closing thereof, this
Agreement shall automatically (without the action of any person) and
simultaneously terminate (the “Pre-Closing Termination”). In the event of such
Pre-Closing Termination, neither party shall have any liability to any other
party pursuant to this Agreement (including any obligation to pay any Fees
hereunder).

15.4 Effect. Subject to Subsection 15.3 (“Termination Before Effective Date”),
where this Agreement has expired or been terminated for any reason, each party
shall retain its rights existing at such date, and without limiting the
generality of the foregoing, the obligation to pay Minimum Fees shall survive
any such expiration or termination; provided that such Fees (including, without
limitation, any Minimum Fee) shall not be payable if KeyWorks or any of the
Members or any of the Primary Subcontractors breaches its or his obligations
under Subsection 2.6 (“Additional Agreements”) or SECTION 3 (“NONCOMPETITION”).
Subject to Subsection 15.3 (“Termination Before Effective Date”), where this
Agreement has expired or been terminated, KeyWorks shall, and shall ensure that
each Member and each Primary Contractor promptly assigns, to Hillman all right
title and interest in and to any Intellectual Property owned or held by such
party that is related to Keys or Key Machines developed pursuant to this
Agreement to the extent any such Intellectual Property has not yet been assigned
to Hillman as of the date of such expiration or termination.

16. GENERAL.

16.1 Law and Mediation.

A. Choice of Law. The substantive laws of the State of Delaware as apply to
contracts entered into and performed in Delaware between Delaware residents
shall apply to any



--------------------------------------------------------------------------------

disputes arising hereunder and without regard to conflicts of law principles.
The United Nations Convention for Contracts for the International Sale of Goods
shall not apply to this Agreement.

B. Jurisdiction. Any dispute under this Agreement shall be subject to the sole
jurisdiction of the State and Federal courts located in Wilmington, Delaware,
and the parties hereby submit to the personal jurisdiction of such courts.

C. Mediation. Prior to the commencement of any litigation regarding any dispute
under this Agreement, the complaining party shall offer the other party the
opportunity to engage in non-binding mediation of no less than five (5) days, to
take place in Phoenix, Arizona, before a neutral mediator, prior to the
commencement of any legal proceedings. Where the parties agree to such
mediation, the mediator’s fee shall be shared equally by the parties.

D. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES HERETO ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

16.2 Severability. In case any of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. If any of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be



--------------------------------------------------------------------------------

construed by limiting and reducing it, so as to be enforceable to the extent
compatible with the applicable law as it shall then appear.

16.3 Assignment.

A. Consent. Neither party shall assign any rights or obligations under this
Agreement, either in whole or in part, without the prior, written consent of the
other party, which shall not be unreasonably withheld. A change in control of
the majority of equity ownership of KeyWorks shall be deemed an assignment
hereunder; provided, however, that sales or purchases solely within the current
membership group of KeyWorks shall not be deemed a change in control.
Notwithstanding the foregoing, Hillman may assign this Agreement: (a) to an
affiliate or; (b) after the Effective Date, in connection with a merger,
consolidation or sale of all or substantially all of the assets of Hillman or
TagWorks; provided, that in each case, Hillman remains liable for its
obligations hereunder.

B. Effect. Where this Agreement has been assigned by KeyWorks (with Hillman’s
prior, written consent), both KeyWorks and the assignee shall remain fully
responsible for performance under this Agreement.

16.4 Notices. All notices, requests and other communications under this
Agreement shall be in writing, and shall be: (a) mailed by registered or
certified mail, postage prepaid and return receipt requested; (b) delivered by
hand; or (c) sent by facsimile or electronic mail (with hard copy to follow
immediately pursuant to the means described in Subsection 16.4(a) and

Subsection 16.4(b)) to the CEO of the party to whom such notice is required or
permitted to be given. The mailing address for notice to either party shall be
the address shown in the first paragraph of this Agreement. Any party may change
its mailing address by notice as provided herein.

16.5 Injunctive Relief. Any breach of this Agreement by either party may result
in irreparable and continuing damage for which there may be no adequate remedy
at law, and either party shall therefore be entitled to obtain injunctive relief
as well as such other and further relief as may be appropriate.

16.6 Survival. Subject to Section 15.3 (“Termination Before Effective Date”),
the provisions of SECTION 1 (“DEFINITIONS”), SECTION 9 (“INTELLECTUAL PROPERTY
RIGHTS”), SECTION 10 (“CONFIDENTIAL INFORMATION”), SECTION 11 (“FEES AND
PAYMENT”), SECTION 13 (“REPRESENTATIONS AND WARRANTIES”), SECTION 14
(“LIMITATION OF LIABILITY”), Subsection 15.4 (“Effect”) and SECTION 16
(“GENERAL”) shall survive any expiration or termination of this Agreement.

16.7 Export and Compliance with Law. Neither party shall export, directly or
indirectly, any U.S. source technical data or any products utilizing such data
to countries outside the United States, which export may be in violation of the
United States export laws or regulations. Each party agrees that its performance
hereunder shall at all times comply with all applicable laws, rules, regulations
or ordinances of the United States and all other jurisdictions.



--------------------------------------------------------------------------------

16.8 Waiver. No waiver by either party of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach. No waiver by either party of any
right under this Agreement shall be construed as a waiver of any other right.
Neither party shall be required to give notice to enforce strict adherence to
all terms of this Agreement.

16.9 Headings. The section headings appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe, or
describe the scope or extent of such section or in any way affect this
Agreement.

16.10 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between the parties. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing and signed by the party
affected.

16.11 Counterparts. This Agreement may be executed by the parties in separate
counterparts and by facsimile, each of which, when so executed and delivered,
shall be enforceable against the parties actually executing such counterparts,
and all of which, when taken as a whole, shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Development Alliance Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

THE HILLMAN GROUP, INC.

BY:   /s/ James P. Waters TITLE:   Chief Financial Officer DATE:   3/10/11
KEYWORKS-KEYEXPRESS, LLC BY:   /s/ George L. Hagen TITLE:   Managing Member
DATE:   3/10/11



--------------------------------------------------------------------------------

MEMBERS (SOLELY FOR PURPOSES OF SUBSECTION 2.6 (“ADDITIONAL AGREEMENTS”),
SUBSECTION 3.2 (“BY MEMBERS”) AND SECTION 16 (“GENERAL”)):

GEORGE L. HAGEN BY:   /s/ George L. Hagen TITLE:   CEO & Managing Member DATE:  
3/10/11 ADDRESS:     MARK YEARY BY:   /s/ Mark Yeary TITLE:   Member DATE:  
3/10/11 ADDRESS:     MICHAEL MUELLER BY:   /s/ Michael Mueller TITLE:   Member
DATE:   3/10/11 ADDRESS:    



--------------------------------------------------------------------------------

RICHARD P. MCWILLIAM BY:   /s/ Richard P. McWilliam TITLE:   Member DATE:  
3/11/11 ADDRESS:     ROBERT SEMPLE BY:   /s/ Robert Semple TITLE:   Member DATE:
  3/10/11 ADDRESS:     KENNETH BOOTH, ESQ. BY:   /s/ Kenneth Booth TITLE:  
Member DATE:   3/10/11 ADDRESS:    



--------------------------------------------------------------------------------

EXHIBIT A

NONCOMPETITION AGREEMENT

THIS NONCOMPETITION AGREEMENT (this “Agreement”) is entered into as of
            , 20            the (“Effective Date”), by and between THE HILLMAN
GROUP, INC. (“Hillman”) and the undersigned             (“Developer”).

RECITALS

A. Hillman has entered into that certain Development Alliance Agreement with
KeyWorks-KeyExpress, LLC of which Developer is a member or subcontractor (the
“Development Alliance Agreement”).

B. Such Development Alliance Agreement calls for the execution of this Agreement
by Hillman and Developer.

C. Capitalized terms used but not otherwise defined herein shall have the
meanings provided for such terms under the Development Alliance Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements in the Development Alliance Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Developer hereby covenants and agrees as follows:

1. General. Without the prior written consent of Hillman, Developer shall not
during any period during which Hillman or its affiliates are paying “Fees” (as
defined in the Development Alliance Agreement) to KeyWorks-KeyExpress, LLC,
compete directly or indirectly with Hillman in the design, development,
duplication, manufacture or marketing of: (i) keys and key-duplicating machines;
(ii) engraving devices or services; (iii) tags; (iv) letters, numbers or signs;
or (v) fasteners. Provided, however, that nothing herein shall be deemed to
prevent Developer from acquiring through market purchases and owning, solely as
an investment, less than three percent (3%) in the aggregate of the equity
securities of any class of any issuer whose shares are registered under the
Securities Exchange Act of 1934, as amended, and are listed or admitted for
trading on any United States national securities exchange or are quoted on the
National Association of Securities Dealers Automated Quotation System, or any
similar system of automated dissemination of quotations of securities prices in
common use, so long as Developer is not a member of any “control group” (within
the meaning of the rules and regulations of the United States Securities and
Exchange Commission) of any such issuer.

2. Notices. Any notice or other communication required or permitted to be given
to any party hereunder shall be in writing and shall be given to such party at
such party’s address set forth below, or such other address as such party may
hereafter specify by notice in writing to the other party. Any such notice or
other communication shall be addressed as aforesaid and given



--------------------------------------------------------------------------------

by: (a) certified mail, return receipt requested, with postage prepaid; (b) hand
delivery; or (c) reputable overnight courier such as FedEx or DHL.

To Developer:

To Hillman:

3. Separate Covenants. This Agreement shall be deemed to consist of a series of
separate covenants, one for each city, county and state included within the
United States of America. The parties expressly agree that the character,
duration and geographical scope of this Agreement are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed. However, should a determination nonetheless be made by a court of
competent jurisdiction at a later date that the character, duration or
geographical scope of this Agreement is unreasonable in light of the
circumstances as they then exist, then it is the intention and the agreement of
Hillman and Developer that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of Hillman and
Developer that are reasonable in light of the circumstances as they then exist
and as are necessary to assure Hillman and its affiliates of the intended
benefit of this Agreement. If, in any proceeding, a court shall refuse to
enforce all of the separate covenants deemed included herein because, taken
together, they are more extensive than necessary to assure Hillman and its
affiliates of the intended benefit of this Agreement, it is expressly understood
and agreed among the parties hereto that such covenants will remain in full
force and effect, first, for the greatest time period and second, in the
greatest geographical area that would not render them unenforceable and that
would permit the remaining separate covenants to continue in full force and
effect.

4. Severability. If any provision of this Agreement shall otherwise contravene
or be invalid under the laws of any state, country or other jurisdiction where
this Agreement is applicable but for such contravention or invalidity, such
contravention or invalidity shall not invalidate all of the provisions of this
Agreement but rather it shall be construed, insofar as the laws of that state or
other jurisdiction are concerned, as not containing the provision or provisions
contravening or invalid under the laws of that state or jurisdiction, and the
rights and obligations created hereby shall be construed and enforced
accordingly.

5. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws (without reference to choice or conflict of laws)
of the State of Delaware, as apply to contracts entered into and performed in
Delaware between Delaware residents.

6. Amendments and Waivers.



--------------------------------------------------------------------------------

(a) This Agreement may be modified only by a written instrument duly executed by
each party hereto that is affected by such modification.

(b) No waiver by a party of any default, misrepresentation or breach hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of a warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence. No failure or delay by a party hereto in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided under applicable law.

7. Entire Agreement. This Agreement contains the entire understanding of the
parties and supersedes all prior agreements and understandings relating to the
subject matter hereof.

8. Counterparts; Facsimile. This Agreement may be executed by the parties in
separate counterparts and by facsimile, each of which, when so executed and
delivered, shall be enforceable against the parties actually executing such
counterparts, and all of which, when taken as a whole, shall constitute one and
the same instrument.

9. Section Headings and References. The headings of each section, subsection or
other subdivision of this Agreement are for reference only and shall not limit
or control the meaning thereof. All references herein to a section are
references to a section of this Agreement, unless otherwise specified and
include all subparts thereof.

10. Assigns . This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives and permitted assigns. Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof nor any of
the documents executed in connection herewith may be assigned by any party
without the consent of the other parties; provided, however, that Hillman may
assign its rights hereunder without the consent of Developer, to any existing or
future lender to, or affiliate of, Hillman, and to any person, firm,
partnership, corporation, association or other entity that acquires or succeeds
to all or any part of the business of Hillman. No such assignment shall relieve
the assigning party of its obligations hereunder if such assignee does not
perform such obligations.



--------------------------------------------------------------------------------

11. Expenses. Each party hereto shall pay his, her or its own expenses in
connection with the negotiation and execution of this Agreement.

THE HILLMAN GROUP, INC.    BY:         TITLE:         DATE:         [Developer]
   BY:         TITLE:         DATE:        



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNED ITEMS

1. PATENTS

 

Application

No.

  

Title

   Docket
No.   

Status

61/411,148    Key Duplication Machine Identification System    1178.003   

Provisional filed 11/8/2010.

Utility due by 11/8/2011.

61/364,644    Key Duplication Packaging and Standard Reference Features   
1178.008   

Provisional filed 7/15/2010.

Utility due by 7/15/2011.

61/413,099    Key Duplication Machine Cutting System    1178.010   

Provisional filed 11/12/2010.

Utility due by 11/12/2011.

61/411,401    Two-Key Duplication ID and Cutting Machine with Specialized Clamp
   1178.011   

Provisional filed 11/08/2010.

Utility due by 11/08/2011.

61/432,089    Key Duplication Identification Systems and Cutting Machines and
Related Methods    1178.012   

Provisional filed 1/12/2011.

Utility due by 1/12/2012.

2. TRADE SECRETS

The Trade Secrets shall consist of information, including formulas, patterns,
compilations, programs, devices, methods, techniques, and processes related to:

A. The design, development, commercialization, manufacture, sale and service of
Keys and Key Machines;

B. The design, development, commercialization, manufacture, sale and service of
key sleeves and related technologies; and

C. Marketing plans, customers and potential customers for Keys and Key Machines.

3. TRADEMARKS

 



--------------------------------------------------------------------------------

Application

No.

  

Title

   Docket
No.   

Status

77/968,934    KEYWORKS    1178.004    Notice of Allowance on 10/12/2010 —
Statement of Use or Extension of Time due by 4/12/2011. 77/968,974    KEYGEN   
1178.005    Notice of Allowance on 10/19/2010 — Statement of Use or Extension of
Time due by 4/19/2011. 77/968,978    KEYVO    1178.006    Notice of Allowance on
10/19/2010 — Statement of Use or Extension of Time due by 4/19/2011. 77/968,984
   NUEKEY    1178.007    Notice of Allowance on 10/19/2010 — Statement of Use or
Extension of Time due by 4/19/2011. 85/065,918    Key Express    1178.009   
Office Action received — response due by 3/27/2011.



--------------------------------------------------------------------------------

EXHIBIT C

TRADITIONAL MARKET

 

1    HOME DEPOT 2    WAL-MART 3    LOWE’S 4    MENARDS CORPORATE OFFICE 5   
ORCHARD BUILDING SUPPLY 6    FRED MEYER CO. 7    KMART CORPORATION 8    SEARS 9
   MEIJER INC 10    PEP BOYS 11    SUTHERLANDS LUMBER & SUPPLY 12    MILLS FLEET
WHSL SPLY 13    CVS PHARMACY 14    LONGS DRUG STORES 15    BI MART CORP. 16   
KROGER 17    BLAIN SUPPLY 18    MCCOY’S BUILDING SUPPLY CENTERS 19    CITY MILL
20    MINYARDS



--------------------------------------------------------------------------------

EXHIBIT D

DEVELOPMENT AGREEMENTS